MANDATE

THE STATE OF TEXAS

TO THE 438TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 6, 2015, the cause upon appeal to revise or
reverse your judgment between

Stacy Joanna Mauricio, Appellant

V.

Rueben Mauricio, Appellee

No. 04-14-00880-CV and Tr. Ct. No. 2014-CI-06556

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
appeal is DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are
taxed against Appellant Stacy Joanna Mauricio.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00880-CV

                                       Stacy Joanna Mauricio

                                                     v.

                                             Rueben Mauricio

        (NO. 2014-CI-06556 IN 438TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES          PAID          BY
REPORTER'S RECORD                $1,200.00    PAID          PARTIAL FR STACY MAURICIO
CLERK'S RECORD                      $93.00    PAID
FILING                            $100.00     PAID          REGINA SCRIVNER
STATEWIDE EFILING FEE               $20.00    PAID          REGINA SCRIVNER
INDIGENT                            $25.00    PAID          REGINA SCRIVNER
SUPREME COURT CHAPTER 51
FEE                                $50.00     PAID          REGINA SCRIVNER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 15, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853